DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are currently pending in this application. 

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David M. Klecyngier, on August 16, 2021
The application has been amended as follows: 
Delete claims 12 and 18-27. 
and
Add the following claims: -------
28. (New) A compound of formula (Int-VIII), 
    PNG
    media_image1.png
    236
    559
    media_image1.png
    Greyscale
, wherein Z is optionally substituted 1, A2, A3, A4, Gi, R1, R2, R3, R4 and n are as defined for a compound of formula (I) according to claim 1; or a tautomer, enantiomer, salt or N-oxide thereof. 
29. (New) A compound of formula (Int-X),
    PNG
    media_image2.png
    151
    489
    media_image2.png
    Greyscale
, wherein Ti and T2 are independently CH2 or C=O or CHOH, providing that at least one of T1 and T2 is C=O or CHOH and A1, A2, A3, A4, G1, R1, R2, R3, R4 and n are as defined for a compound of formula (I) according to claim 1; or a tautomer, enantiomer, salt or N-oxide thereof. ---------

Reasons for Allowance 
The remarks and amendments filed on June 03, 2021 were fully considered and entered into the application. 
In regards to the obviousness-type double patenting rejection of claims 1-11 and 13-16 over claims 1-16 U.S. Patent No. 10,499,642, the rejection is withdrawn because Applicants filed a terminal disclaimer to overcome the rejection. The terminal disclaimers filed on June 03, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the aforementioned patent has been reviewed and is accepted.  
Therefore, claims 1-11, 13-17 and 28-29 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/